Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2022 has been entered. 
Claim Status
Claims 21-40 are pending.
Claims 1-20 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Request for Continued Examination (RCE)” filed on 10/16/2022, have been fully considered, but are moot because the arguments do not apply to a new reference, US 2019/0067103 A1 to Zhang, being used in the current rejection, see detail below.
Claim Objections
Claim 39 is objected to because of the following informalities:  it recites “a fist active region”. It should be “a first active region”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 30 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 30, it recites the limitation "a second edge of the third conductive layer is substantially aligned with the second edge of the second conductive layer".  There is insufficient antecedent basis for this limitation of “the second edge” in the claim. Therefore, it is indefinite. For the examination purpose, it is interpreted as "a second edge of the third conductive layer is substantially aligned with a second edge of the second conductive layer". 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying Zhang et al., (US 2019/0067103 A1, hereinafter Zhang).
Regarding claim 21, Zhang discloses a semiconductor component for a memory device, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Zhang’s Fig. 22, annotated. 
a first conductive layer (first conductive line 2101_T as marked in Fig. 22) extending in a first direction (first left-right); 
a second conductive layer (second conductive line 2101_M as marked) extending in the first direction (the first left-right); 
a third conductive layer (third conductive line 2101_B as marked) extending in the first direction (the first left-right); 
a fourth conductive layer (fourth conductive line 103_T as marked) extending in a second direction (second up-down) substantially perpendicular to the first direction (the first left-right); and 
a fifth conductive layer (fifth conductive line 103_M as marked) extending in the second direction (the second up-down), wherein
	a first edge of the first conductive layer (first left edge of the first 2101_T) is substantially aligned with a first edge of the second conductive layer (first left edge of the second 2101_M) and a first edge of the third conductive layer (first left edge of the third 2101_B);
the first conductive layer (the first 2101_T) and the second conductive layer (the second 2101_M) are electrically connected (by vias 2002, 2003 described in [0128]) through the fourth conductive layer (fourth 103_T); and 
the second conductive layer (the second 2101_M) and the third conductive layer (the third 2101_B) are electrically connected (by vias 2002, 2003 described in [0128]) through the fifth conductive layer (the fifth 103_M).  
Regarding claim 22, Zhang discloses the semiconductor component of Claim 21,
wherein the fourth conductive layer (the fourth 103_T) and the fifth conductive layer (fifth 103_M) are spaced apart by a first distance (shown in Fig. 22).  
Regarding claim 27, Zhang discloses the semiconductor component of Claim 21,
wherein the first conductive layer (the first 2101_T), the second conductive layer (the second 2101_M), and third conductive layer (the third 2101_B) are disposed at a first elevation level (first elevation level of 2101 shown in Fig. 21A).  
Regarding claim 28, Zhang discloses the semiconductor component of Claim 27,
wherein the fourth conductive layer (the fourth 103_T) and the fifth conductive layer (the fifth 103_M) are disposed at a second elevation level (second elevation level of 103 (301) shown in Fig. 21A) different than the first elevation level (first elevation level of 2101). 
Regarding claim 29, Zhang discloses the semiconductor component of Claim 21,
 a second edge of the first conductive layer (second right edge of the first 2101_T) is substantially aligned with a second edge of the second conductive layer (second right edge of the second 2101_M);
Regarding claim 30, Zhang discloses the semiconductor component of Claim 21,
 a second edge of the third conductive layer (second right edge of the third 2101_B) is substantially aligned with a second edge of the second conductive layer (second right edge of the second 2101_M);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ying Zhang et al., (US 2019/0067103 A1, hereinafter Zhang) in view of Jintae Kim et al., (US 2021/0075406 A1, of record, hereinafter Kim).
Regarding claim 23, Zhang discloses the semiconductor component of Claim 21,
Zhang does not expressly disclose further comprising a first gate region disposed between the first conductive layer (the first 2101_T) and the second conductive layer (the second 2101_M), wherein the first gate region is spaced apart from the first conductive layer (the first 2101_T) and the second conductive layer (the second 2101_M).  
However, in the same semiconductor device field of endeavor, Kim discloses a first gate region GE_1_1 as marked in Fig. 3 disposed between a first conductive layer M2_1 as marked and a second conductive layer M2_2 as marked, wherein first gate region GE_1_1 is spaced apart from the first conductive layer M2_1 and the second second conductive layer M2_2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Kim’s Fig. 3, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Kim’s first gate region between Zhang’s first and second conductive layers to make an integrated FET device according to Kim’s teaching. 
Regarding claim 24, Zhang modified by Kim discloses the semiconductor component of Claim 23,
Zhang modified by Kim does not expressly disclose wherein the fourth conductive layer (the Zhang’s fourth 103_T) is isolated from the first gate region (as Kim’s GE_1 in Fig. 3 implemented as addressed in claim 23) in the previous claim 23. 
However, Kim discloses a fourth conductive layer M1_1 as marked and is isolated (no via connection) from the first gate region GE_1_1 in Fig. 3.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the Kim’s fourth conductive layer M1_1 isolated from the Kim’s first gate region GE_1_1 to make an integrated FET device according to Kim’s teaching. 
Regarding claim 25, Zhang modified by Kim discloses the semiconductor component of Claim 23,
Zhang modified by Kim does not expressly disclose further comprising a second gate region disposed between the second conductive layer (the Zhang’s second 2101_M) and the third conductive layer (the Zhang’s third 2101_B), wherein the second gate region is spaced apart from the second conductive layer (the Zhang’s second 2101_M) and the third conductive layer (the Zhang’s third 2101_B) in the previous claim 23.  
However, Kim discloses a second gate region GE_2_2 as marked in Fig. 3 disposed between the second conductive layer M2_2 as marked and the third conductive layer M2_3 as marked, wherein the second gate region GE_2_2 is spaced apart from the second conductive layer M2_2 and the third conductive layer M2_3.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Kim’s second gate region between Zhang’s second and third conductive layers to make an integrated FET device according to Kim’s teaching. 
Regarding claim 26, Zhang modified by Kim discloses the semiconductor component of Claim 25,
Zhang modified by Kim does not expressly disclose wherein the fifth conductive layer (the Zhang’s fifth 103_M) is isolated from the second gate region (as Kim’s GE_2 in Fig. 3 implemented as addressed in claim 25) in the previous claim 25. 
However, Kim discloses a fifth conductive layer M1_2_2 as marked and is isolated (no via connection) from the second gate region GE_2_2 in Fig. 3.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the Kim’s (fifth conductive layer M1_2_2 isolated from the Kim’s second gate region GE_2_2 to make an integrated FET device according to Kim’s teaching. 
Reasons for Allowance
Claims 31-40 (if the objection of the claim 39 is revolved) are allowed as the reasons stated in the previous Office action dated on 8/1/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898